UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6783



LARRY WATSON,

                                              Plaintiff - Appellant,

          versus


JANET BROOKEN, Food Service Manager; MRS.
PRICE, Food Service Manager; CAPTAIN MCCOY,
Security Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-442-Am)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Watson appeals the district court’s order dismissing his

42 U.S.C.A. § 1983 (West Supp. 2001) complaint without prejudice

for failure to exhaust administrative remedies. The district court

properly required exhaustion of administrative remedies under 42

U.S.C.A. § 1997e(a) (West Supp. 2001).   Because Appellant did not

demonstrate to the district court that he had exhausted adminis-

trative remedies or that such remedies were not available, the

court’s dismissal of the action, without prejudice, was not an

abuse of discretion.    We therefore affirm the district court’s

order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2